internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 4-plr-116045-99 date date legend decedent date date date date spouse child child child grandchildren plr-116045-99 nieces trust state dear this is in response to your letter dated date and prior correspondence in which you requested a ruling that the disclaimers executed and delivered by spouse child child grandchildren and nieces constituted qualified disclaimers under sec_2518 of the internal_revenue_code decedent executed a will on date decedent died on date survived by spouse child child child grandchildren and nieces decedent’s will was admitted to probate on date at the time of decedent’s death grandchildren had no living issue under the terms of decedent’s will the residue of his estate passed to trust trust provides that at decedent’s death trust property is to be divided into a marital trust and a residuary distribution decedent was the settlor of a revocable_trust trust which was most recently amended on date child and child are serving as trustees of the trust neither trust nor decedent’s will as drafted provide for the distribution_of_property under the circumstances where the disclaimants predeceased decedent therefore any disclaimed property passes to decedent’s heirs-at-law according to state law the marital trust is to be funded with the smallest fraction of the trust property sufficient to reduce the total estate_tax payable to the smallest amount after taking into account all allowable credits and deductions available to the decedent’s estate the marital trust provides spouse with a lifetime income_interest that qualifies as an income_interest for life under sec_2056 in addition trustees are authorized to distribute such amounts from the principal of the marital trust as trustees deem necessary or advisable for the spouse’s health maintenance in reasonable comfort and best interests after funding the marital trust the remaining trust property is to be distributed as follows a thirty-five percent to child and if child is not then living to child 1's descendants then living per stirpes b thirty-five percent to child and if child is not then living to child 2's descendants then living per stirpes c two and one-half percent 2½ to each of decedent’s eight grandchildren and two nieces and if a grandchild or niece is not then living to grandchild’s or niece’s estate and d five percent in the sole discretion of trustees to be distributed among those persons who are providing in-home personal care to decedent and spouse and who have provided such care for at least two and one-half 2½ plr-116045-99 years it is represented that the five percent residuary distribution of trust will be made by the trustees to various caregivers and that those interests will not be increased or diminished by the disclaimers it is also represented that none of the disclaimants have received any distributions from trust it is further represented that there is no agreement expressed or implied between or among the parties that any of the disclaimants will be compensated or benefited in any way in consideration for executing the disclaimers child and child as both beneficiaries and trustees of trust grandchildren and nieces in accordance with the requirements of the laws of state executed and delivered written disclaimers of some of their respective rights to receive property under decedent’s will trust and state intestacy statute on date spouse did not execute a disclaimer of her rights to receive property under decedent’s will and trust spouse only disclaimed her rights under state intestacy law child and child each disclaimed one-third of his interest as a beneficiary of the residuary distribution under paragraph of the trust and one-third of his interest as a remainder beneficiary of the marital trust established under paragraph of the trust spouse child child grandchildren and nieces in accordance with sec_732 and dollar_figure of the state probate code pertaining to intestate_succession executed disclaimers of all rights to receive an intestate share of the decedent’s probate_estate as an heir at law to the extent such intestate share includes the disclaimed trust property grandchildren and nieces disclaimed the respective interests that each would be entitled to receive as a result of child 1's and child 2's disclaimers a guardian ad litem was appointed for a minor grandchild and court approval provided for minor grandchild to disclaim her respective interest child and child as trustees disclaimed the trust’s interest as sole residuary devisee under decedent’s will paragraph n of the trust authorizes the trustees to disclaim any property or any interest in property if in the discretion of the trustee such disclaimer is advisable considering the interests of the beneficiaries as a whole child as the agent acting under a durable_power_of_attorney executed by spouse disclaimed the intestate share on behalf of spouse section of the durable_power_of_attorney provides that child as agent is authorized to execute a disclaimer on behalf of spouse as a beneficiary of any estate_or_trust if in the discretion of my agent such disclaimer is advisable considering all relevant factors as a result of the disclaimers executed and delivered child became entitled to receive all of the disclaimed trust property as the sole remaining heir at law section a of the state probate code provides that a beneficiary may disclaim any interest in property which would pass unless disclaimed to the beneficiary as beneficiary of an inter_vivos_trust under b of the state probate code a disclaimer may be made for a minor beneficiary by a guardian ad litem if the circuit_court having jurisdiction finds that it is in the best interests of those interested in the estate of such beneficiary and of those who take the beneficiary’s interest by virtue of the disclaimer and not detrimental to the best interests of the plr-116045-99 beneficiary to make the disclaimer section a of the state probate code states that unless the grantor has provided otherwise by a nontestamentary instrument the disclaimed interest shall be distributed as if the disclaimant had died immediately preceding the death or other event which causes him or her to become finally ascertained as a beneficiary any interest in property disclaimed shall never vest in the disclaimant sec_732 a of the state probate code provides that a beneficiary may disclaim his or her succession to any interest in property that unless disclaimed would pass to the beneficiary by intestate_succession or devise or as beneficiary of a testamentary gift to any nontestamentary trust under sec_732 b and of the state probate code a disclaimer may be made for a minor beneficiary by a guardian ad litem if the circuit_court having jurisdiction finds that it is in the best interests of those interested in the estate of such beneficiary and of those who take the beneficiary’s interest by virtue of the disclaimer and not detrimental to the best interests of the beneficiary to make the disclaimer sec_732 a of the state probate code states that unless the decedent has provided otherwise by will or other appropriate instrument the disclaimed interest shall be distributed as if the disclaimant had died immediately preceding the death or other event which causes him or her to become finally ascertained as a beneficiary any interest in property disclaimed shall never vest in the disclaimant sec_732 of the state probate code provides that if the residue is devised to two or more persons and the share of one of the residuary devisees fails for any reason his or her share passes to the other residuary devisees or to the other residuary devisees in proportion to their interests in the residue under sec_732 of the state probate code the intestate share of the surviving_spouse is a if there is no surviving lineal descendant of the decedent the entire intestate estate b if there are surviving lineal_descendants of the decedent all of whom are lineal_descendants of the surviving_spouse also the first dollar_figure of the intestate estate plus one-half of the balance of the intestate estate property allocated hereunder to the surviving_spouse to satisfy the dollar_figure shall be valued at the fair_market_value on the date of the decedent's death c if there are surviving lineal_descendants one or more of whom are not lineal_descendants of the surviving_spouse one-half of the intestate estate under sec_732 of the state probate code the part of the intestate estate not passing to the surviving_spouse under sec_732 or the entire intestate estate if there is no surviving_spouse descends as follows to the lineal_descendants of the decedent if there is no lineal descendant to the decedent's father and mother equally or to the survivor of them if there is none of the foregoing to the decedent's brothers and sisters and the descendants of deceased brothers and sisters if there is none of the foregoing the estate shall be divided one-half of which shall go to the decedent's paternal and the other half to the decedent's maternal kindred in the following order a to the grandfather and grandmother equally or to the survivor of them b if there is no grandfather or grandmother to uncles and aunts and plr-116045-99 descendants of deceased uncles and aunts of the decedent c if there is no paternal kindred or if there is no maternal kindred the estate shall go to such of the kindred as shall survive in the order aforesaid if there is no kindred of either part the whole of such property shall go to the kindred of the last deceased spouse of the decedent as if the deceased spouse had survived the decedent and then died intestate entitled to the estate sec_2046 provides that for estate_tax purposes disclaimers of property interests passing upon death are treated as provided in sec_2518 sec_2518 provides that if a person makes a qualified_disclaimer of an interest in property the estate gift and generation-skipping_transfer_tax provisions will apply to that interest as if it had never been transferred to such person under sec_2518 the term qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property provided the disclaimer is in writing the disclaimer is received by the transferor of the interest his legal_representative or the holder of legal_title to the property to which the transfer relates not later than the date which is months after the later of the date on which the transfer creating the interest in such person is made or the date on which the person refusing the interest attains age the person disclaiming the interest has not accepted the interest or any of its benefits and as a result of the disclaimer the interest passes without any direction by the person making the disclaimer and passes either to the spouse of the decedent or to a person other than the person making the disclaimer sec_2518 provides that a disclaimer of an undivided portion of an interest which meets the foregoing requirements will be treated as a qualified_disclaimer of such portion of the interest under sec_25_2518-1 of the gift_tax regulations if a qualified_disclaimer is made the property is treated for federal gift estate and generation-skipping_transfer_tax purposes as passing directly from the transferor and not from the disclaimant to the person entitled to receive the property as a result of the disclaimer thus the disclaimant is not treated as making a gift under sec_25_2518-2 if a disclaimer made by a person other than the surviving_spouse is not effective to pass completely an interest in property to a person other than the disclaimant because i the disclaimant also has a right to receive such property as an heir at law residuary beneficiary or by any other means and ii the disclaimant does not effectively disclaim these rights the disclaimer is not a qualified_disclaimer with respect to the portion of the disclaimed property which the disclaimant has a right to receive for example if a disclaimant who is not a surviving_spouse disclaims a specific_bequest of a fee simple interest and as a result of the disclaimer the property passes to a_trust in which the disclaimant has a remainder_interest the disclaimer will not be a qualified_disclaimer unless the remainder_interest is also disclaimed under sec_25_2518-3 a disclaimer of an undivided portion of a separated interest in property can be a qualified_disclaimer further the disclaimer of an undivided portion of an interest in a_trust may be qualified if the requirements of sec_25_2518-3 are satisfied under plr-116045-99 sec_25_2518-3 an undivided portion of a disclaimant’s separate interest in property must consist of a fraction or percentage of every substantial interest or right owned by the disclaimant in such property and must extend over the entire term of the disclaimant’s interest for such property sec_25_2518-3 provides that a disclaimer of a specific pecuniary amount out of a pecuniary or nonpecuniary bequest or gift which satisfies the other requirements of a qualified_disclaimer under sec_2518 and the corresponding regulations is a qualified_disclaimer provided that no income or other benefit of the disclaimed amount inures to the benefit of the disclaimant either prior to or subsequent to the disclaimer thus following the disclaimer of a specific pecuniary amount from a bequest or gift the amount disclaimed and any income attributable to such amount must be segregated from the portion of the gift or bequest that was not disclaimed sec_25_2518-2 example describes a situation where d a resident of state y died testate on date e an heir at law of d received specific bequests of certain severable personal_property from d e disclaimed the property transferred by d under the will the will had no residuary clause and made no provision for the distribution_of_property in the case of a beneficiary’s disclaimer the disclaimer laws of state y provide that such property shall pass to the decedent ‘s heirs at law in the same manner as if the disclaiming beneficiary had died immediately before the testator’s death the example concludes that because state y’s law treats e as predeceasing d the property disclaimed by e does not pass to e as an heir at law or otherwise consequently if the remaining requirements of sec_2518 are satisfied e’s disclaimer is a qualified_disclaimer under sec_2518 in sec_25_2518-2 example the facts are the same as in example except that state y has no provision treating the disclaimant as predeceasing the testator the example concludes that e’s disclaimer satisfies sec_2518 only to the extent that e does not have a right to receive the property as an heir at law had e disclaimed both the share e received under d’s will and e’s intestate share the requirement of sec_2518 would have been satisfied in the present case based on the representations made and the facts presented we conclude that the disclaimers filed by spouse child and child as both beneficiaries and trustees of trust grandchildren and nieces satisfied the four requirements under sec_2518 the first requirement was satisfied because the disclaimers were in writing the second requirement was satisfied because the disclaimers were delivered within nine months of decedent’s death to a fiduciary who holds legal_title to the interests to be disclaimed the third requirement was satisfied because the disclaimants did not and will not accept any of the disclaimed interests or benefits the fourth requirement was satisfied because the disclaimed property passed to recipients other than the disclaimants and did not pass to any recipient at the direction of the disclaimants the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-116045-99 except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to powers of attorney on file a copy of this letter is being sent to spouse child and child as both beneficiaries and trustees of trust grandchildren and nieces sincerely yours by robert g honigman acting assistant to the branch chief branch enclosure copy for sec_6110 purposes
